Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In [0059] of the specification of 10/06/2020, “operator1106” should be --operator 1106-- to correct a typo.
In [0064] of the amended specification of 10/06/2020, “Dashed line 1316” should be --Dashed line 1320-- to be consistent with the newly amended FIG. 13 (as amended on 12/17/2021).
In [0064] of the specification of 10/06/2020, “such as values 1322 and 1323” should be --such as values 1322 and 1324-- to be consistent with the newly amended FIG. 13 (as amended on 12/17/2021).
Appropriate correction is required.

Claim Objections
3.	Claims 1-14 are objected to because of the following informalities:  
In claim 1, line 9, “the acceptability map” should be --an acceptability map-- to avoid the issue of lack of antecedent basis. 
In claim 8, line 3, “the improvement” should be --the process-- to avoid the issue of lack of antecedent basis. Note that the claim is directed to process, not an improvement, even if the applicant believes the process is an improvement. 
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	Claims 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 29-35, all the claim limitations reciting “mean for” plus functions invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, The specification is not definite as to what each of the “means for” limitations corresponds to. Note that each of the claims is directed to an apparatus, which comprises the “means for” limitations. Because 35 USC 112(f) is invoked, the corresponding structures/materials must be clearly defined or illustrated in the disclosure.  It appears that FIGs. 1A, 1B, and 20 and their corresponding text in the specification are related to apparatuses. However, the general disclosure of a system like FIGs. 1A, 1A, and 20 is insufficient to clearly identify or define the structure/material of each of the “means for” limitations. Despite the specification and drawings about the acts or methods associated with the functions at issue, it is incomprehensible for an apparatus to comprise acts or methods. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Further regarding claim 30-34, note that each of the “means for” limitations should be a structure/material of the claimed apparatus. It is incomprehensible for the structure to comprise acts or method steps, or even verbs, such as “computes,” “forms,” “ partitions,” “determines,” etc. in claims 30-34.
For examination purpose, each of claims 29-35 is assumed to be directed to a method, instead of an apparatus, and each of the means for limitations is assumed to be a method step. Under this assumption, in claims 30-34, each of the recited verb-form limitations (such as computes, forms, partitions, etc.) is assumed to be a method step in the form of gerund (e.g., computing, forming, partitioning, etc.). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 8-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

	Regarding claim 8, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “constructing a common-midpoint ("CMP") fold map of the survey area based on coordinate locations of a source and coordinate locations of multiple receivers in the survey area; and computing the acceptability map of the survey area based on the Fresnel sum operators and the CMP fold map, thereby revealing locations of coverage gaps in the seismic data recorded in the survey area.” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites no additional elements other than the abstract idea. Accordingly, the claim has not been integrated into a practical application. Note that even though the claim recites “computer-implemented” process, generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation; and that steps for general or routine data gathering in order to be used in the abstract idea do not add a meaningful limitation to the method as they would be used by those of ordinary skill in the art in order to apply the abstract idea. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S.__, 134 S. Ct. 2347 (2014).

Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 15, 22, and 29 are similarly rejected by analogy to claim 8. Note that the computer system, processors, data-storage devices, and non-transitory computer-readable medium are generic computer components for performing a generic computer function of processing data. They are not sufficient to integrate the abstract idea into a practical application, Nor are they sufficient to transform the claims into significantly more than the abstract idea.

Dependent claims 9-14, 16-21, 23-28, and 30-35 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

claims 1-7 and 36 are patent-eligible under 35 USC 101 because they recite an “infilling” step, which requires physically surveying the gapped areas to record additional seismic data for the gaps. See specification [0025] for a discussion of infill. As a result, the claims have integrated the abstract idea into a practical application.


Allowable Subject Matter
8.	Claims 1-7 and 36 are allowable, provided any applicable objections are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-7 and 36, the closest prior art fails to teach the features of claim 1 (as a representative claim): “computing [an] acceptability map of the survey area based on the Fresnel sum operators and the CMP fold map, the acceptability map revealing unacceptable coverage gaps in the survey area,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that Monk et al. (US 7944774 B2; cited previously) teaches constructing Fresnel zones (FIG. 1A) for a plurality of CMPs and a CPM fold map (FIG. 5C). The Fresnel zones may server as Fresnel sum operators (i.e., to be summed to generate a coverage map discussed in Li). Li (“Fresnel-based infill analysis and image quality” Master thesis, DUO Research Archive; available as early as Oct, 2017 at https://web.archive.org/web/20171025143124/https://www.duo.uio.no/handle/10852/12570; cited previously) teaches computing an acceptability map based on Fresnel zone without relying on a CMP fold map. Therefore, Monk et al. and Li fail, singly or in combination, to teach or suggest the above indicated features as claimed.

Notes
9.	Claims 8, 15, 22, and 29 distinguish over the closest prior art of record, because they contain distinguishable feature as claim 1 (indicated above).

Response to Arguments
10.	The objections to the drawings have been withdrawn in view of the amendment.

11.	The arguments about the objections to the specification have been fully considered. However, there are remaining issues of informalities, as indicated above. Note that Applicant’s amendment of the speciation filed on 12/17/2021 refers to ¶¶ [0028] and [0060]. It appears that Applicant was amending an older version (09/28/2020) rather than a newer version (10/06/2020) of specification which has a different paragraph numbering. For better clarity on the record and to facilitate accurate publication of a patent, the Applicant should amend the specification based on the most recent specification.

claim 8, there is no antecedent basis for “the improvement.” Also, the claim is directed to a process, not an improvement.

12.	The arguments regarding 35 USC 112(b), not related to 35 USC 112(f), have been fully considered and the rejections have been withdrawn.

14.	The arguments about the rejections under 35 USC 112(b) in view of 35 USC 112(f) have been fully considered. Applicant pointed out algorithm, formulas, flow charts or diagrams. However, The claims at issue are about apparatuses. The disclosure does not clearly indicate what each of the “means for” limitations is in terms of structure/material such that the scope of each of the “means for” limitations is definite. It is incomprehensible for an apparatus to comprise acts or method steps (i.e., algorithm, formulas, flow charts or diagrams). Applicant argued that a computer system or computer-readable medium may be used to execute the tasks. It seems to suggest that each of the “means for” limitations is a computer system or a computer-readable medium. However, the specification does not clearly indicate such interpretation. Besides, it is unclear to what extent each of the “means for” limitations is interpreted. For example, it is unclear whether “means for computing the acceptability map of the survey area based on the Fresnel sum operators and the CMP fold map” for claim 29 should be interpreted to include all the steps from 1801 to 1904 as shown in FIG. 18; or to further include steps 1901 to 1907 as shown in FIG. 19. 

15.	Regarding the issue of abstract idea under 35 USC 101, Applicant argue that the Examiner did not offer an explanation as to how the Examiner arrived at this conclusion in indicating the abstract idea (see remarks, p. 20); that no evidence was presented in the Office Action demonstrating that the steps of claims 8, 15. 22. and 29 could practically be performed as a mental process with pen and paper (see remarks, p. 21); and that there is no evidence in the specification to support the allegation that the claim could be practically performed as a mental process because the language of currently amended claims and the specification call for a computer implementation and use of a computer to perform the operations and therefore (see remarks, pp. 21-22).
	It is respectfully submitted that the identified abstract idea steps of computing (or constructing) are mathematical algorithm or calculations. They are obvious directed to mathematical concepts, which is an abstract idea. Depending on the data amount, the mathematical calculation can be fully or partially performed by a human with pen and paper when the data amount is small enough. The Office action indicated “and/or mental processes” in the rejections to reflect such a situation.

16.	Applicant argued: The Examiner Erred by Overgeneralizing the Claims to Just Mathematical Concepts; Currently amended claims 8. 15. 22. and 29 are not directed to just mathematical formulas as characterized in the Office Action. The preambles of currently amended claims 8, 15, 22. and 29 explains that the claims are directed to generating an acceptability map. The specification defines the acceptability map as an image; specification defines the acceptability map as an image (see remarks pp. 22-26).
It is respectfully submitted that the Examiner did not overgeneralizing the claims as argued. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” MPEP 2111.01 (II), citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). It is improper to interpret a map as a visual image as argued by importing into a claim limitations that are not part of the claim. The claim does not recite displaying a visual image based on the computed acceptability map. Instead, a map is “computed,” as indicated in the claims and the specification. A map in its broadest reasonable interpretation can mean a collection of data associated with their respective localities in an area. Accordingly, a map is not necessary a visual image as argued. On the other hand, the Federal Circuit found a claim to be non-eligible in collecting information, analyzing it, displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Even if arguably a map is a visual image, it is a merely a showing of the result of the abstract idea.

17.	Applicant argued: computing the acceptability map is a practical application of the mathematical operations described in currently amended claims
8. 15. 22. and 29; The specification of the application explains the unconventional technical solution to problems associated with conventional methods of determining acceptability maps; Paragraph [0028] of the specification identifies technical improvements realized by the acceptability map generated as described in the claims over the prior at1 introduced in paragraph [0027]; Paragraph [0028] describes the acceptability map as being more accurate at identifying coverage gaps; Therefore, generating an accurate acceptability map by itself is a practical application of the Fresnel sum operators and a CMP fold map because producing the acceptability map enables geoscientist to make decisions and avoid unnecessary infill operations (see remarks, pp. 26-28).
It is respectfully submitted that the claims are not directed to a practical application as argued. The claims merely recite processing data (i.e., computing data using computer) according to the abstract idea to generate a result (i.e., acceptability map -- which is also data, as discussed above). Unlike the current claim 1 which recites an additional step of infilling coverage gaps based on the acceptability map, the claims at issue (e.g., claim 8) do not include additional elements to transform the claims into a practical application the abstract idea. The computing a map (data), without more, is not a practical application because it only improves (arguably) on the abstract idea. Even if the claims are distinguishable as compared to prior art techniques, “a claim for a new abstract idea is still an abstract idea.” See MPEP 2106.05(I), citing Synopsys, Inc. v. Mentor Graphics Corporation, 839 F.3d 1138, 1151 (Fed. Cir. 2016).

18.	Applicant argued: the Examiner erred in failing to identify generating the acceptability map as a practical application in claims 8, 15, 22, and 29 because the Examiner interprets the practical application under prong two as requiring physical activity; First. there is no support in the MPEP or the prevailing case law that the practical application requires physical activity. Second, the acceptability map in claims 8, 15. 22. and 29 is physical because the map is an image; See Figures 15D. 16A. and 16B as examples of acceptability maps displayed as images; Third. software is not an excluded category from patent eligibility; For the reasons argued above. currently amended clams 8, 15. 22. and 29 describe a practical application in the form of generating an acceptability map which is an image that can be viewed by a person (see remarks, pp. 28-29).
It is respectfully submitted that the Examiner did not interpret the practical application as “requiring” a physical activity. The Examiner merely indicated that reciting the “infilling” process in claims 1 and 36 (previous claim 35) help make the claims a practical application of the abstract idea. The argument that the acceptability map is physical because it is a visual image is not persuasive. As discussed above, the map can be interpreted as data (as it is computed). Merely processing data based on an abstract idea to generate a result, such as a map (not a visual image), without more, does not transform the claims into a practical application of the abstract idea. 

19.	Applicant argued: Applicant's representative believes the Examiner mistakenly identified original claim 36 as being patent ineligible on page 17 of the Office Action. Original claim 36 was also mistakenly identified as a dependent claim on page 22 of the Office Action. Original claim 36 is an independent claim and has the same steps as patent eligible claim 1. Applicant’s representative believes the Examiner intended to identify original claims 1-7 and 36 as patent eligible rather than claims 1-7 and 35 on page 22 of the Office Action.
	It is respectfully submitted that there were two claim 32 and no claim 36 originally. For examination purpose, the second claim 32 was previously assumed to be claim 36 in the Office action of 09/29/2021 (see p. 3, Claim Objections). The issue has been resolved by Applicant’s amendment of 12/17/2021.

20.	Applicant’s arguments regarding 35 USC 103 have been fully considered. It is noted that the Examiner disagrees with Applicant’s interpretation of “Fresnel sum operators.” Otherwise it would be to “import into a claim limitations that are not part of the claim” (citation omitted). Nevertheless, the amendment has overcome the prior art rejections for different reasons, as indicated above. Consequently, the rejections under 35 USC 103 have been withdrawn in view of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOHN C KUAN/Primary Examiner, Art Unit 2857